Citation Nr: 0211388	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1998 and April 2000, on which 
occasions it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


REMAND

In correspondence of August 2002, the veteran was informed 
that the member of the Board who had presided at his 
September 1997 hearing was no longer employed by the Board.  
Pursuant to applicable law and regulation, the Board member 
who conducts a hearing on appeal must participate in any 
decision made on that appeal.  Accordingly, the veteran was 
given the option of an additional hearing before another 
member of the Board.

In August 2002, the veteran indicated that he did, in fact, 
desire an additional hearing before a member of the Board at 
the Huntington, West Virginia Regional Office (RO).  
Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling member of the Board at the RO 
in Huntington, West Virginia.  A copy of 
the letter scheduling the veteran for 
that hearing should be included in the 
veteran's claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




